Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 35-54 directed to inventions non-elected without traverse.  Accordingly, claims 35-54 have been cancelled.
Reasons for Allowance
Claims 1, 2, 5, 8, 11, 14, 16, 21, 23, 24, and 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Riesinger (WO 2011/121127), Olson et al (US 2008/0300555), Penrose (US 5720714), and Blott et al (US 2011/0213319).
The prior art of record does not teach or reasonably disclose a dressing for use with negative-pressure treatment comprising a first non-porous film layer with a plurality of fluid restrictions, a second non-porous layer with blisters and first apertures, a third nonporous layer with closed cells and second apertures, a fourth nonporous layer with blisters and apertures, and a fifth nonporous layer with a plurality of fluid restrictions, and the specific order of the layers as claimed. There is no motivation in the prior art to add the fourth layer with blisters and apertures, as the prior art only motivates having two layers with bubble like projections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781